

115 HRES 238 IH: Expressing the sense of the House of Representatives that the Secretary of the Army should report on the status of future Ground Combat Vehicles of the Army.
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 238IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Carter of Texas (for himself, Mr. Ruppersberger, Mr. Jones, Mr. Williams, Mr. Banks of Indiana, Mr. Franks of Arizona, Ms. Jackson Lee, Mr. Jordan, Mr. Austin Scott of Georgia, Mr. McCaul, Mr. Carson of Indiana, and Mr. Marshall) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing the sense of the House of Representatives that the Secretary of the Army should report
			 on the status of future Ground Combat Vehicles of the Army.
	
 Whereas the Navy has plans to build three DDG–1000 destroyers and forty Littoral Combat Ships; Whereas the Navy is currently procuring its next-generation Ford class aircraft carrier;
 Whereas the Navy plans to procure 12 Columbia class submarines; Whereas the Marine Corps has plans to procure 11 LX(R) Amphibious Warships;
 Whereas the Air Force plans to procure 179 next-generation KC–46 refueling tankers; Whereas the Air Force plans to procure 100 B–21 Long Range Strike Bombers;
 Whereas the Air Force, Navy, and Marine Corps have plans to procure 2,183 F–35 Joint Strike Fighter aircraft;
 Whereas all these increases provide the individual services the ability to close critical capability gaps, while the Army does not have immediate plans for any new Ground Combat Vehicle;
 Whereas future war, outlined by Army Chief of Staff General Mark Milley, requires a mobile protected firepower platform that can maneuver in contested domains, and maintain close-combat overmatch;
 Whereas future Army forces cannot be dependent on precision strike air supremacy, and must be able to sufficiently fight in decentralized units;
 Whereas the Army’s current plan is for the M1 Abrams Main Battle Tank and M2/M3 Bradley Fighting Vehicle— which have been in service since the early 1980s—to continue service for another 50 to 70 years;
 Whereas the current modernization strategy for the Abrams Main Battle Tank will take 30 years to fully outfit the Army while not solving many problems of close-combat overmatch;
 Whereas in fiscal years 2023 and 2024 the Army will decide whether or not to keep the current 35-year-old Bradley Fighting Vehicle in service for the next 50 years;
 Whereas allied and adversarial nations have made vast technological and engineering improvements that cannot be applied to our current vehicles;
 Whereas ground combat vehicles are fundamental in the future multi-domain battle landscape where American technological superiority is challenged and support from other services is contested, the Army still must maintain the capability to overmatch threats in direct fire fights at close and long ranges and protect combat vehicles from current and emerging threats independent of air and naval support;
 Whereas an Armored Brigade Combat Team is the only Army formation that provides full spectrum combat power to Combatant Commanders; and
 Whereas because the Army believes it is gravely underinvested in close-combat overmatch … gravely underinvested in combat vehicles in particular, this Congress sees an immediate need for a more rapid paced modernization strategy and a next generation solution developed by the Army and industry: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the Secretary of the Army should submit to Congress—
 (1)a report on the modernization strategy for ground combat systems of the Army, including plans for such modernization over the next five and ten years at current and increased funding levels;
 (2)a report on the current technological, engineering, and capability needs for a future Ground Combat Vehicle of the Army;
 (3)a classified brief on the capabilities of ground combat vehicles used by allies and adversaries of the United States;
 (4)a classified brief on the capabilities of ground combat vehicles— (A)that are available from industry; and
 (B)that require further development or that have the potential to become fully developed over the course of development and production; and
 (5)a research and development timeline for the rapid innovation and production of future Ground Combat Vehicles.
			